 

Exhibit 10.4

 

 

 

 

 

 

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT


OF


Enbridge Holdings (DakTex) L.L.C.

a Delaware Limited Liability Company




Dated as of April 27, 2017

 

 

 

 

 

 

 

 

 

TABLE OF CONTENTS

 

Page

 

ARTICLE I Definitions and References 2 Section 1.1.   Definitions. 2 Section
1.2.   References and Construction. 12 ARTICLE II ORGANIZATION 13 Section
2.1.   Name. 13 Section 2.2.   Purpose. 13 Section 2.3.   Member Managed. 13
Section 2.4.   Registered Office and Registered Agent; Principal Place of
Business. 13 Section 2.5.   Foreign Qualification. 13 Section 2.6.   Term. 14
Section 2.7.   No State Law Partnership. 14 ARTICLE III Members and Units 14
Section 3.1.   Members. 14 Section 3.2.   Ownership of Membership Interests. 14
Section 3.3.   Additional Members. 14 Section 3.4.   Liability to Third Parties.
15 Section 3.5.   Withdrawal. 15 Section 3.6.   Members Have No Agency
Authority. 15 ARTICLE IV Transfers OF MEMBERSHIP INTERESTS; ADMISSION OF
ADDITIONAL MEMBERS 15 Section 4.1.   Transfers of Membership Interests. 15
Section 4.2.   Requirements Applicable to All Transfers and Admissions. 16
Section 4.3.   Right of First Refusal 16 Section 4.4.   Tag-Along Rights. 18
Section 4.5.   Call Option 19 ARTICLE V CAPITAL CONTRIBUTIONS AND ALLOCATIONS 21
Section 5.1.   Capital Contributions; Use of Proceeds. 21 Section
5.2.   Additional Capital Contributions. 21 Section 5.3.   Failure to Fund
Capital Contributions. 22 Section 5.4.   Consequences of Default 22 Section
5.5.   Capital Accounts and Allocations. 22 ARTICLE VI Distributions AND
payments 25 Section 6.1.   Distributions Generally. 25 Section
6.2.   Withholding. 25 ARTICLE VII Management/Governance Provisions 26 Section
7.1.   Management by Managing Member. 26 Section 7.2.   Limitations on Managing
Member Authority 29 Section 7.3.   Fundamental Changes 30 ARTICLE VIII
Accounting and Banking Matters; Tax Matters 30 Section 8.1.   Books and Records;
Reports. 30

 



 

 

 

Section 8.2.   Fiscal Year. 30 Section 8.3.   Bank Accounts. 30 Section
8.4.   Taxes. 30 ARTICLE IX Indemnification 31 Section 9.1.   Indemnification.
31 ARTICLE X Dissolution, Liquidation and Termination 33 Section
10.1.   Dissolution. 33 Section 10.2.   Certificate of Cancellation. 33 Section
10.3.   Winding Up. 33 Section 10.4.   Liquidation and Termination. 33 Section
10.5.   Deficit Capital Accounts. 33 ARTICLE XI General Provisions 34 Section
11.1.   Notices. 34 Section 11.2.   Amendment or Modification. 34 Section
11.3.   Entire Agreement. 34 Section 11.4.   Effect of Waiver or Consent. 34
Section 11.5.   Successors and Assigns. 34 Section 11.6.   Governing Law;
Disputes. 34 Section 11.7.   Severability. 34 Section 11.8.   Further
Assurances. 35 Section 11.9.   Public Announcements. 35 Section 11.10.   No
Third Party Beneficiaries. 35 Section 11.11.   Confidentiality. 35 Section
11.12.   Counterparts. 35

 



 

 

 

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

Enbridge Holdings (DakTex) L.L.C.

 

This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (as amended from
time to time, this “Agreement”) of Enbridge Holdings (DakTex) L.L.C., a Delaware
limited liability company (the “Company”), is entered into as of April 27, 2017,
between Enbridge Energy Partners, L.P., a Delaware limited partnership (“EEP”),
and Enbridge Energy Company, Inc., a Delaware corporation (“EECI”).

 

RECITALS

 

WHEREAS, in March 2016, Bakken Holdings Company LLC (“ETP”) commenced efforts to
sell a 49% membership interest (the “Dawn Interest”) in Bakken Pipeline
Investments LLC (“Dawn”);

 

WHEREAS, EECI determined to acquire such interest jointly with EEP and Marathon
Petroleum Corporation;

 

WHEREAS, due to the need to timely execute the transaction with ETP, EEP and
EECI were unable to establish their joint ownership arrangements prior thereto;

 

WHEREAS, EECI and EEP determined that EEP would initially acquire the Dawn
Interest with the understanding that the terms of their joint ownership would be
finalized at a later date;

 

WHEREAS, the Company was formed under the Act pursuant to a Certificate of
Formation (the “Certificate”) filed with the Secretary of State of the State of
Delaware on July 28, 2016 (the “Formation Date”);

 

WHEREAS, on the Formation Date, EEP executed that certain Limited Liability
Company Agreement of the Company dated as of July 28, 2016 (the “Original
Agreement”) and made an initial capital contribution to the Company of $1,000;

 

WHEREAS, on the Formation Date, EEP made an initial capital contribution of
$1,000, in exchange for 100% of the Membership Interests in the Company;

 

WHEREAS, on February 15, 2017 EEP borrowed $1,500,000,000 under that certain
Credit Agreement dated as of February 15, 2017, between EEP, as borrower, and
Enbridge (U.S.) Inc., a Delaware corporation, as lender, the proceeds of which
were contributed by EEP to the Company to enable the Company to make its
required contribution prior to the closing of MarEn’s (as defined herein)
acquisition of a 49% membership interest in Dawn;

 



 - 1 - 

 

 

WHEREAS, on April 13, 2017, EEP contributed an additional $19,185,782 to the
Company;

 

WHEREAS, EEP, EECI and the Company have entered into that certain Contribution
Agreement, dated the date hereof (the “Contribution Agreement”), pursuant to
which (i) EECI has agreed to make a capital contribution in the amount of
$1,139,390,087, in exchange for 1,139,390,087 Class A Units representing a 75%
membership interest in the Company;

 

WHEREAS, the Company owns a 75% membership interest in MarEn Bakken Company LLC,
a Delaware limited liability company (“MarEn”);

 

WHEREAS, MarEn owns a 49% membership interest in Dawn; and

 

WHEREAS, in connection with the transactions contemplated by the Contribution
Agreement, the Original Agreement is being amended and restated hereby in order
to, among other things, admit EECI as a Member (as hereinafter defined) and to
establish the rights, preferences, privileges, powers and duties of the Class A
Units.

 

NOW, THEREFORE, in order to carry out their intent as expressed above and in
consideration of the mutual agreements hereinafter contained, the parties hereto
hereby covenant and agree as follows:

 

ARTICLE I
Definitions and References

 

Section 1.1.               Definitions. When used in this Agreement, the
following terms shall have the respective meanings assigned to them in this
Section 1.1 or in the sections or other subdivisions referred to below:

 

“Act” means the Delaware Limited Liability Company Act or any successor statute,
as amended from time to time.

 

“Adjusted Capital Account” means, with respect to any Member, the balance in
such Member’s Capital Account as of the end of the relevant fiscal year or other
period, after giving effect to the following adjustments:

 

(a)       Add to such Capital Account the following items:

 

(i)       The amount, if any, that such Member is obligated to contribute to the
Company upon liquidation of such Member’s Membership Interest; and

 

(ii)       The amount that such Member is obligated to restore or is deemed to
be obligated to restore pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) or
the penultimate sentence of each of Regulations Sections 1.704-2(g)(1) and
1.704-2(i)(5); and

 

(b)       Subtract from such Capital Account such Member’s share of the items
described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

 



 - 2 - 

 

 

The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

 

“Affiliate” means, when used with respect to any Person, any Person directly or
indirectly controlling, controlled by, or under common control with such Person.
For the purposes of this definition, the terms “controlling, controlled by, or
under common control” mean the possession, directly or indirectly, of the power
to direct or cause the direction of management or policies (whether through
ownership of securities or any partnership or other ownership interest, by
contract or otherwise) of a Person; provided, however, that EECI and the
Company, on the one hand, and EEP on the other hand, shall not be considered
Affiliates for purposes of this Agreement.

 

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Applicable Law” means all applicable laws, statutes, rules, regulations,
ordinances, orders, permits, decrees, requirements, judgments, and codes of
Governmental Authorities;

 

“Assignee” means a Person to whom Membership Interests are transferred or
proposed to be transferred pursuant to the terms of this Agreement; provided,
however, that unless admitted as an additional or substitute Member as provided
in Section 4.1, the Membership Interests held by the Assignee shall represent
solely an interest, if applicable, in the Company’s items of income, gain, loss,
deduction and credit, and distributions and do not confer upon such Assignee the
rights of a Member under this Agreement or as a “member” under the Act. For
purposes of calculating the amount of any items of income, gain, loss, deduction
and credit, and distributions to which an Assignee is entitled, the term
“Member” as used in the relevant provisions of this Agreement shall also include
an “Assignee.”

 

“Available Cash” means, as of any date of determination, all cash and cash
equivalents of the Company on hand as of such date, less any cash reserves
established in accordance with Section 7.2.

 

“Business Day” means any day other than a Saturday, Sunday, any federal holiday
or day on which banking institutions in the State of Texas are authorized or
required by law or other governmental action to close.

 

“Call Notice” means any call notice in substantially the form attached hereto as
Exhibit A and issued to the Members pursuant to Section 5.2(a) requiring the
making of capital contributions by the Members to the Company.

 

“Call Option” has the meaning assigned to such term in Section 4.5(a).

 

“Call Option Closing Date” has the meaning assigned to such term in
Section 4.5(b).

 

“Call Option Deadline” has the meaning assigned to such term in Section 4.5(a).

 

“Call Option Interest” has the meaning assigned to such term in Section 4.5(b).

 

“Call Option Notice” has the meaning assigned to such term in Section 4.5(b).

 



 - 3 - 

 

 

“Capital Account” means the capital account maintained for each Member on the
Company’s books and records in accordance with the following provisions:

 

(a)       To each Member’s Capital Account there shall be added (i) such
Member’s Capital Contributions, (ii) such Member’s allocable share of Net
Profits and any items in the nature of income or gain that are specially
allocated to such Member pursuant to Article V hereof or other provisions of
this Agreement, and (iii) the amount of any Company liabilities assumed by such
Member or which are secured by any property distributed to such Member.

 

(b)       From each Member’s Capital Account there shall be subtracted (i) the
amount of (A) cash and (B) the Gross Asset Value of any Company assets (other
than cash) distributed to such Member pursuant to any provision of this
Agreement, (ii) such Member’s allocable share of Net Losses and any other items
in the nature of expenses or losses that are specially allocated to such Member
pursuant to Article V hereof or other provisions of this Agreement, and (iii)
liabilities of such Member assumed by the Company or which are secured by any
property contributed by such Member to the Company.

 

(c)       In the event any Membership Interest is transferred in accordance with
the terms of this Agreement, the transferee shall succeed to the Capital Account
of the transferor to the extent it relates to the transferred Membership
Interest.

 

(d)       In determining the amount of any liability for purposes of
subparagraphs (a) and (b) above, there shall be taken into account Code
Section 752(c) and any other applicable provisions of the Code and Regulations.

 

(e)       The foregoing provisions and the other provisions of this Agreement
relating to the maintenance of Capital Accounts are intended to comply with
Regulations Sections 1.704-1(b) and 1.704-2 and shall be interpreted and applied
in a manner consistent with such Regulations. In the event that the Managing
Member shall determine that it is prudent to modify the manner in which the
Capital Accounts, or any additions thereto or subtractions therefrom, are
computed in order to comply with such Regulations, the Managing Member may make
such modification, provided, that it is not likely to have a material effect on
the amounts distributable to any Member pursuant to Article VI hereof upon the
dissolution of the Company.

 

“Capital Contribution” means, for any Member at the particular time in question,
the aggregate of the dollar amounts of any cash contributed to the capital of
the Company and the Gross Asset Value of any property contributed to the capital
of the Company, or, if the context in which such term is used so indicates, the
dollar amounts of cash and the Gross Asset Value of any property contributed at
any particular time or agreed to be contributed, or requested to be contributed,
by such Member to the capital of the Company. The term “Capital Contribution”
shall also be deemed to include any cash available for distribution to a
particular Member to the extent the Company retains such cash or distributes
such cash to another Member in satisfaction of an obligation of the particular
Member to the Company or such other Member, as the case may be.

 

“Certificate” has the meaning assigned to such term in the recitals of this
Agreement.

 

“Class A Unitholder” means a Person who is the holder of a Class A Unit.

 



 - 4 - 

 

 

“Class A Units” has the meaning assigned to such term in Section 3.2(a).

 

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of any
successor law.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Company” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Company MarEn Management Committee Appointee” means the Person appointed by the
Company to the Management Committee (as defined in the MarEn LLC Agreement) of
MarEn pursuant to the MarEn LLC Agreement.

 

“Company Minimum Gain” has the meaning set forth in Regulations Sections
1.704-2(b)(2) and 1.704-2(d)(1) for the phrase “partnership minimum gain.”

 

“Competing Person” has the meaning assigned to such term in Section 7.1(l).

 

“Contribution Agreement” has the meaning assigned to such term in the recitals
to this Agreement.

 

“Covered Person” means (a) any current or former Member and any Affiliate of
such Member, (b) any current or former officer, employee, director, stockholder,
member, partner or agent of a current or former Member or its Affiliates, (c)
any current or former officer of the Company and (d) any other Person who serves
or has served at the request of the Company as an officer, director, partner,
employee or agent of any other Person.

 

“Credit Agreement” means the Credit and Guaranty Agreement, dated as of August
2, 2016, among Dakota Access, LLC and Energy Transfer CrudeOil Company, LLC, the
subsidiary guarantors from time to time party thereto, Citibank, N.A., as
administrative agent and the lenders signatory thereto or who subsequently
become party thereto.

 

“DAPL Borrowings” has the meaning set forth in the Contribution Agreement.

 

“DAPL Pipeline” has the meaning set forth in the Credit Agreement.

 

“Dawn” has the meaning assigned to such term in the recitals to this Agreement.

 

“Dawn Board” means the board of representatives of the members of Dawn that
manages and controls the business and affairs of Dawn pursuant to the Dawn LLC
Agreement.

 

“Dawn In-Service Date” means the final Full Service Date to occur with respect
to the DAPL Pipeline and the ETCO Pipeline.

 

“Dawn Interest” has the meaning assigned to such term in the recitals to this
Agreement.

 

“Dawn LLC Agreement” means the Amended and Restated Limited Liability Company of
Dawn made and entered into as of February 15, 2017, as amended.

 



 - 5 - 

 

 

“Default” has the meaning assigned to such term in Section 5.3(a).

 

“Default Amount” has the meaning assigned to such term in Section 5.3(a).

 

“Default Notice” has the meaning assigned to such term in Section 5.3(a).

 

“Default Rate” means the rate of interest per annum publicly announced from time
to time by Bank of America, National Association as its prime rate in effect at
its principal office in New York City.

 

“Defaulting Member” has the meaning assigned to such term in Section 5.3(a).

 

“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act, 6
Del. C. Section 17-101, et seq., as amended, supplemented or restated from time
to time, and any successor to such statute.

 

“Depreciation” means, for each fiscal year or other period, an amount equal to
the depreciation, amortization or other cost recovery deduction allowable for
federal income tax purposes with respect to an asset for such fiscal year or
other period; provided, however, that if the Gross Asset Value of an asset
differs from its adjusted basis for federal income tax purposes at the beginning
of such fiscal year or other period, Depreciation shall be an amount that bears
the same ratio to such beginning Gross Asset Value as the federal income tax
depreciation, amortization or other cost recovery deduction with respect to such
asset for such fiscal year or other period bears to such beginning adjusted tax
basis; and, provided, further, that if the federal income tax depreciation,
amortization or other cost recovery deduction for such fiscal year or other
period is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value using any reasonable method selected by the Managing
Member; and, provided further, that Depreciation with respect to any asset for
which the Company uses the “remedial allocation method” (as defined in Treasury
Regulations Section 1.704-3(d)) shall be determined in accordance with Treasury
Regulations Section 1.704-3(d)(2).

 

“Due Date” has the meaning assigned to such term in Section 5.3(a).

 

“EECI” has the meaning assigned to such term in the preamble to this Agreement.

 

“EEM Board” has the meaning assigned to such term in Section 4.5(a).

 

“EEP” has the meaning assigned to such term in the preamble to this Agreement.

 

“EEP LPA” means the Eighth Amended and Restated Agreement of Limited Partnership
of EEP, dated as of April 27, 2017, as amended and/or restated from time to
time.

 

“ETCO Pipeline” has the meaning set forth in the Credit Agreement.

 

“ETP” has the meaning assigned to such term in the recitals to this Agreement.

 

“Formation Date” has the meaning assigned to such term in the recitals to this
Agreement.

 



 - 6 - 

 

 

“Full Service Date” means, with respect to the DAPL Pipeline and the ETCO
Pipeline, the first calendar day of the month following the date on which the
applicable carrier provides written notice to customers that the DAPL Pipeline
or the ETCO Pipeline, as applicable, is ready and able to provide the Services
(as defined in the applicable TSA).

 

“GAAP” means accounting principles, generally accepted in the United States,
consistently applied.

 

“Governmental Authority” means, with respect to a particular Person, any
federal, state, county, tribal authority, city and political subdivision of the
United States or any State in which such Person or such Person’s property is
located or which exercises valid jurisdiction over any such Person or such
Person’s property, and any court, agency, department, commission, board, bureau
or instrumentality of any of them and any monetary authority that exercises
valid jurisdiction over any such Person or such Person’s property;

 

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

 

(a)       The initial Gross Asset Value of any asset contributed by a Member to
the Company shall be the gross fair market value of such asset on the date of
the contribution, as determined by the Managing Member.

 

(b)       The Gross Asset Values of all Company assets immediately prior to the
occurrence of any event described in subparagraphs (i) through (v) below shall
be adjusted to equal their respective gross fair market values, as determined by
the Managing Member as of the following times:

 

(i)       the acquisition of an interest in the Company by a new Member or the
acquisition of an additional Membership Interest in the Company by an existing
Member, in either case in exchange for more than a de minimis Capital
Contribution, if the Managing Member reasonably determines that such adjustment
is necessary or appropriate to reflect the relative Membership Interests of the
Members in the Company;

 

(ii)       the distribution by the Company to a Member of more than a de minimis
amount of Company assets as consideration for a Membership Interest in the
Company, if the Managing Member reasonably determines that such adjustment is
necessary or appropriate to reflect the relative Membership Interests of the
Members in the Company;

 

(iii)       the liquidation or dissolution of the Company within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g);

 

(iv)       the grant of a Membership Interest in the Company (other than a de
minimis interest) as consideration for the provision of services to or for the
benefit of the Company by an existing Member acting in a member capacity, or by
a new Member acting in a member capacity or in anticipation of becoming a Member
of the Company, if the Managing Member reasonably determines that such
adjustment is necessary or appropriate to reflect the relative Membership
Interests of the Members in the Company; and

 



 - 7 - 

 

 

(v)       at such other times as the Managing Member shall reasonably determine
to be necessary or advisable in order to comply with Regulations Sections
1.704-1(b) and 1.704-2.

 

(c)       The Gross Asset Value of any Company asset distributed to a Member
shall be the gross fair market value of such asset on the date of distribution
as determined by the Managing Member.

 

(d)       The Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that
Gross Asset Values shall not be adjusted pursuant to this subparagraph (d) to
the extent that an adjustment pursuant to subparagraph (b) above is made in
connection with a transaction that would otherwise result in an adjustment
pursuant to this subparagraph (d).

 

(e)       If the Gross Asset Value of a Company asset has been determined or
adjusted pursuant to subparagraph (a), subparagraph (b) or subparagraph (d)
above, such Gross Asset Value shall thereafter be adjusted by the Depreciation
taken into account with respect to such Company asset for purposes of computing
Net Profits and Net Losses.

 

“Indemnifiable Loss” has the meaning assigned to such term in Section 9.1(a).

 

“Law” means any constitution, decree, resolution, law, statute, act, ordinance,
rule, directive, order, arbitral award, treaty, code or regulation and any
injunction or final non-appealable judgment or any interpretation of the
foregoing, as enacted, issued or promulgated by any Governmental Authority.

 

“Loss” or “Losses” means any loss, damage, liability, cost or expense including,
without limitation, any interest, fine, penalty, civil judgment or settlement,
court cost, reasonable lawyers’ and expert witnesses’ fees, reasonable
accountants’ fees, disbursements and expenses and any indemnification or similar
payments required to be made to officers, directors, employees or agents under
duly enacted charter provisions or bylaws, board resolutions or undertakings,
commitments or other understandings or under Applicable Law respecting
corporations or limited partnerships, as applicable, including any indirect,
consequential, exemplary, punitive, special damages or damages for lost profits
for which a party may become liable to a third party, but shall not include any
indirect, consequential, exemplary, punitive, special damages or damages for
lost profits that may be suffered or incurred by the party, but for which such
party is not liable to a third party;

 

“Managing Member” means EEP.

 

“Marathon” means MPL Investment LLC, a Delaware limited liability company, and
its successors and assigns.

 

“MarEn” has the meaning assigned to such term in the recitals to this Agreement.

 

“MarEn Designated Director” means the director appointed by MarEn to the Dawn
Board pursuant to the Dawn LLC Agreement, which director must be a then-serving
Manager of MarEn.

 



 - 8 - 

 

 

“MarEn LLC Agreement” means the limited liability company agreement of MarEn,
dated as of August 2, 2016, as amended.

 

“Member” means any Person executing this Agreement as of the date of this
Agreement as a member or hereafter admitted to the Company as a member as
provided in this Agreement, but such term does not include any Person who has
ceased to be a Member.

 

“Member Minimum Gain” means an amount, with respect to each Member Nonrecourse
Debt, equal to the Company Minimum Gain that would result if such Member
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i).

 

“Member Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4) for the phrase “partner nonrecourse debt.”

 

“Member Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i) for the phrase “partner nonrecourse deductions.”

 

“Membership Interest” means the interest of a Member in the Company, including
the right of such Member, if applicable, to receive distributions (liquidating
or otherwise), to receive information, and to grant consents or approvals;
provided, however, that such term shall not include any management rights held
by a Member solely in its capacity as a Member.

 

“Net Profits” or “Net Losses” means, for each fiscal year or other period, an
amount equal to the Company’s taxable income or loss for such fiscal year or
period determined in accordance with Code Section 703(a) (for this purpose, all
items of income, gain, loss, deduction or credit required to be stated
separately pursuant to Code Section 703(a)(1) shall be included in taxable
income or loss), with the following adjustments:

 

(a)       Any income of the Company that is exempt from federal income tax and
not otherwise taken into account in computing Net Profits or Net Losses pursuant
to this definition of Net Profits and Net Losses shall increase the amount of
such income and/or decrease the amount of such loss;

 

(b)       Any expenditure of the Company described in Code Section 705(a)(2)(B)
or treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Net Profits or Net Losses pursuant to this definition of Net Profits and Net
Losses, shall decrease the amount of such income and/or increase the amount of
such loss;

 

(c)       Gain or loss resulting from any disposition of Company assets, where
such gain or loss is recognized for federal income tax purposes, shall be
computed by reference to the Gross Asset Value of the Company assets disposed
of, notwithstanding that the adjusted tax basis of such Company assets differs
from its Gross Asset Value;

 



 - 9 - 

 

 

(d)       In lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such income or loss, there shall be
taken into account Depreciation for such fiscal year or other period;

 

(e)       To the extent an adjustment to the adjusted tax basis of any asset
included in Company assets pursuant to Code Section 734(b) or Code
Section 743(b) is required pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)
to be taken into account in determining Capital Accounts as a result of a
distribution other than in liquidation of a Member’s Membership Interest, the
amount of such adjustment shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases the basis
of the asset) from the disposition of the asset and shall be taken into account
for the purposes of computing Net Profits and Net Losses;

 

(f)       If the Gross Asset Value of any Company asset is adjusted in
accordance with subparagraph (b) or subparagraph (c) of the definition of “Gross
Asset Value” above, the amount of such adjustment shall be taken into account in
the taxable year of such adjustment as gain or loss from the disposition of such
asset for purposes of computing Net Profits or Net Losses; and

 

(g)       Notwithstanding any other provision of this definition of Net Profits
and Net Losses, any items that are specially allocated pursuant to
Section 5.5(c) and Section 5.5(d)(iii) hereof shall not be taken into account in
computing Net Profits or Net Losses. The amounts of the items of Company income,
gain, loss or deduction available to be specially allocated pursuant to
Section 5.5(c) and Section 5.5(d)(ii) hereof shall be determined by applying
rules analogous to those set forth in this definition of Net Profits and Net
Losses.

 

“Non-Offering Member” has the meaning assigned to such term in Section 4.3(a).

 

“Nonrecourse Deductions” has the meaning set forth in Regulations Sections
1.704-2(b)(1) and 1.704-2(c).

 

“Nonrecourse Liability” has the meaning set forth in Regulations Sections
1.704-2(b)(3) and 1.752-1(a)(2).

 

“Offered Interests” has the meaning assigned to such term in in Section 4.3(a).

 

“Offering Member” has the meaning assigned to such term in in Section 4.3(a).

 

“Option Committee” has the meaning assigned to such term in Section 4.5(a).

 

“Original Agreement” has the meaning assigned to such term in the recitals to
this Agreement.

 

“Percentage Interest” means, with respect to any Member, the percentage of the
Membership Interests held by such Member relative to the total outstanding
Membership Interests.

 

“Permitted Transferee” means, with respect to any Person, an Affiliate of such
Person; provided that the term “Permitted Transferee” shall not include any
Affiliate that, at the date of determination, such Person or any of its
Affiliates intends or expects to sell, assign, exchange or otherwise cease to
own or control.

 



 - 10 - 

 

 

“Person” means any natural person, firm, limited partnership, general
partnership, association, corporation, limited liability company, company,
trust, other organization (whether or not a legal entity), public body or
government or agency or political subdivision thereof.

 

“Regulations” means the regulations (including temporary regulations)
promulgated by the United States Department of the Treasury pursuant to and in
respect of provisions of the Code. All references herein to sections of the
Regulations shall include any corresponding provision or provisions of
succeeding, similar or substitute, temporary or final Regulations.

 

“Regulatory Allocations” has the meaning assigned to such term in
Section 5.5(c)(viii).

 

“Right to Compete” has the meaning assigned to such term in Section 7.1(l).

 

“ROFR Closing Period” has the meaning assigned to such term in Section 4.3(d).

 

“ROFR Expiration Date” has the meaning assigned to such term in Section 4.3(b).

 

“ROFR Notice” has the meaning assigned to such term in Section 4.3(a).

 

“ROFR Notice Date” has the meaning assigned to such term in Section 4.3(a).

 

“ROFR Offer Price” has the meaning assigned to such term in Section 4.3(a).

 

“Tag-Along Notice” has the meaning assigned to such term in Section 4.4(a).

 

“Tag-Along Right” has the meaning assigned to such term in Section 4.4(a).

 

“Tag-Along Transferee” has the meaning assigned to such term in Section 4.4(a).

 

“Tag Offerees” has the meaning assigned to such term in Section 4.4(a).

 

“Tag Pro Rata Share” means with respect to any Member, a fraction (expressed as
a percentage), the numerator of which equals such Member’s Percentage Interest,
and the denominator of which equals (i) in a situation where the Tag Pro Rata
Share is being calculated with respect to all Members that hold Membership
Interests, 100% and (ii) in a situation where the Tag Pro Rata Share is being
calculated with respect to a particular group of Members that hold less than
100% of the Membership Interests, the total Percentage Interests held by all the
Members of such group.

 

“Tax Matters Member” has the meaning assigned to such term in Section 8.4(e).

 

“Third Party” means, with respect to any Member, any Person that is not a
Permitted Transferee with respect to such Member.

 

“Third Party Offer” has the meaning assigned to such term in Section 4.3(a).

 



 - 11 - 

 

 

“Transfer” (including the correlative term “Transferred”) means any sale,
assignment, transfer, conveyance, gift, pledge, distribution, hypothecation or
other encumbrance or any other disposition, whether voluntary, involuntary or by
operation of law, whether effected directly or indirectly, which shall include
the sale, assignment, transfer, conveyance, gift, pledge, hypothecation or other
encumbrance or any other disposition, whether voluntary, involuntary or by
operation of law of stock, limited liability company interests, partnership
interests, or other equity interests in or from a Person.

 

“Transferor” has the meaning assigned to such term in Section 4.4(a).

 

“Transferring Member” has the meaning assigned to such term in Section 4.2(a).

 

“TSA” has the meaning set forth in the Credit Agreement.

 

“Units” means a Membership Interest in the Company representing a fractional
part of the Membership Interests of all Members and Assignees.

 

Section 1.2.               References and Construction.

 

(a)                All references in this Agreement to articles, sections,
subsections and other subdivisions refer to corresponding articles, sections,
subsections and other subdivisions of this Agreement unless expressly provided
otherwise.

 

(b)               Titles appearing at the beginning of any of such subdivisions
are for convenience only and shall not constitute part of such subdivisions and
shall be disregarded in construing the language contained in such subdivisions.

 

(c)                The words “this Agreement,” “this instrument,” “herein,”
“hereof,” “hereby,” “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular subdivision unless expressly so
limited.

 

(d)               Words in the singular form shall be construed to include the
plural and vice versa, unless the context otherwise requires.

 

(e)                Examples shall not be construed to limit, expressly or by
implication, the matter they illustrate.

 

(f)                The word “or” is not exclusive and the word “includes” and
its derivatives shall mean “includes, but is not limited to” and corresponding
derivative expressions.

 

(g)               No consideration shall be given to the fact or presumption
that one party had a greater or lesser hand in drafting this Agreement.

 

(h)               Unless otherwise provided herein, all references herein to “$”
or “dollars” shall refer to U.S. Dollars.

 

(i)                 Unless the context otherwise requires or unless otherwise
provided herein, the terms defined in this Agreement which refer to a particular
agreement, instrument or document shall also refer to and include all renewals,
extensions, modifications, amendments or restatements of such agreement,
instrument or document, provided, that nothing contained in this subsection
shall be construed to authorize such renewal, extension, modification, amendment
or restatement.

 



 - 12 - 

 

 

(j)                 Exhibit 3.1 and Exhibit A to this Agreement are attached
hereto. Each such Exhibit is incorporated herein by reference and made a part
hereof for all purposes and references to this Agreement shall include such
Exhibits unless the context shall otherwise require.

 

ARTICLE II
ORGANIZATION

 

Section 2.1.               Name. The name of the Company is “Enbridge Holdings
(DakTex) L.L.C.” The business of the Company shall be conducted in the name of
the Company. If the Applicable Law of a jurisdiction where the Company does
business requires the Company to do business under a different name, the
Managing Member shall choose another name to do business in such jurisdiction.
In such a case, the business of the Company in such jurisdiction may be
conducted under such other name or names as the Managing Member may select.

 

Section 2.2.               Purpose. Subject to the terms of this Agreement, the
purpose of the Company shall be to own and dispose of limited liability company
interests in MarEn and to serve as a member of MarEn. The Company may engage in
any and all activities necessary, desirable or incidental to the accomplishment
of the foregoing purposes. Notwithstanding anything herein to the contrary,
nothing set forth herein shall be construed as authorizing the Company to
possess any purpose or power, or to do any act or thing, forbidden by law to a
limited liability company organized under the laws of the State of Delaware.

 

Section 2.3.               Member Managed. The Company shall be Member managed,
and the Managing Member shall have exclusive authority to manage the Company in
accordance with Article VII.

 

Section 2.4.               Registered Office and Registered Agent; Principal
Place of Business.

 

(a)                The registered office of the Company required by the Act to
be maintained in the State of Delaware shall be the initial registered office
named in the Certificate or such other office (which need not be a place of
business of the Company) as the Managing Member may designate from time to time
in the manner provided by the Act. The registered agent of the Company in the
State of Delaware shall be the initial registered agent named in the Certificate
or such other Person or Persons as the Managing Member may designate from time
to time in the manner provided by the Act.

 

(b)               The principal place of business of the Company shall be at
such location as designated by the Managing Member, which need not be in the
State of Delaware.

 

Section 2.5.               Foreign Qualification. The Managing Member shall
cause the Company to comply with all requirements necessary to qualify the
Company as a foreign limited liability company in any jurisdiction in which the
location of its assets and properties or the conduct of its business requires
such qualification unless the Managing Member shall determine otherwise.

 



 - 13 - 

 

 

Section 2.6.               Term. The Company commenced on the date the
Certificate was filed with the Secretary of State of Delaware and shall continue
in existence until the Company is dissolved and terminated in accordance with
the terms hereof.

 

Section 2.7.               No State Law Partnership. The Members intend that the
Company not be a partnership (including limited partnership) or joint venture,
and that no Member be a partner or joint venturer of any other Member, for any
purposes other than federal and state tax purposes, and this Agreement may not
be construed to suggest otherwise.

 

ARTICLE III
Members and Units

 

Section 3.1.               Members. EEP and EECI are the Members of the Company
as of the date hereof, as reflected in Exhibit 3.1.

 

Section 3.2.               Ownership of Membership Interests.

 

(a)                The Company shall have a single class of Membership Interests
designated as Class A Membership Interests, which shall be represented by Units
designated as “Class A Units,” of which 1,519,186,783 are issued and outstanding
on the date hereof.

 

The Class A Units of the Company shall have all of the rights, preferences,
privileges, powers and duties accorded to such class as are set forth in this
Agreement.

 

(b)               As of the date hereof, the Company has issued (i) to EEP an
aggregate of 379,796,696 Class A Units in connection with reclassifying EEP’s
existing 100% membership interest into Class A Units, at $1.00 per Class A Unit
and (ii) to EECI 1,139,390,087 Class A Units at $1.00 per Class A Unit.

 

(c)                The Managing Member may, subject to Section 7.2, authorize
and issue an unlimited number of additional equity interests of the Company and
to admit the purchasers thereof as Members of the Company on such terms as the
Managing Member shall determine.

 

(d)               Exhibit 3.1 sets forth the number of Class A Units owned by
each Member on the date hereof. The Managing Member may amend Exhibit 3.1 to
reflect any changes thereto resulting from any issuances, Transfers or
admissions effected in accordance with this Agreement following the date hereof.

 

(e)                Unless otherwise determined by the Managing Member, ownership
of the Units shall not be evidenced by means of unit certificates.

 

Section 3.3.               Additional Members. Subject to the requirements set
forth in this Agreement, additional Persons may be admitted to the Company as
Members.

 



 - 14 - 

 

 

Section 3.4.               Liability to Third Parties. Except to the extent
required by the Delaware Act, no Member or any officer, director, manager, or
partner of such Member, solely by reason of being a Member or by reason of such
Person’s relationship with the Member, shall be liable for the debts,
obligations or liabilities of the Company, including under a judgment, decree or
order of a court.

 

Section 3.5.               Withdrawal. No Member shall have the right to
withdraw, resign or retire from the Company as a Member, unless such Member no
longer holds Units in the Company.

 

Section 3.6.               Members Have No Agency Authority. No Member (in its
capacity as a member of the Company) other than the Managing Member shall have
any agency authority on behalf of the Company.

 

ARTICLE IV
Transfers OF MEMBERSHIP INTERESTS; ADMISSION OF ADDITIONAL MEMBERS

 

Section 4.1.               Transfers of Membership Interests.

 

(a)                Subject to the other provisions of this Article IV, any
Member may Transfer all or a portion of its Membership Interests. Transfers of
Membership Interests may only be made in strict compliance with all applicable
terms of this Agreement, and any purported Transfer of Membership Interests that
does not so comply with all applicable provisions of this Agreement shall, to
the fullest extent permitted by law, be null and void and of no force or effect,
and the Managing Member acting on behalf of the Company shall not recognize or
be bound by any such purported Transfer or effect any such purported Transfer on
the transfer books of the Company. The Members agree that the restrictions
contained in this Article IV are fair and reasonable and in the best interests
of the Company and the Members.

 

(b)               Notwithstanding anything herein to the contrary, no Transfer
by a Member of all or any part of its Membership Interest to another Person
shall be permitted unless (i) the transferee agrees in writing to assume the
rights and duties of such Member under this Agreement and to be bound by the
provisions of this Agreement and (ii) such transferee shall become a Member of
the Company immediately prior to the transferor ceasing to be a Member with
respect to the transferred portion of the Membership Interest, and the business
of the Company shall continue without dissolution or termination, respectively.

 

(c)                The Managing Member shall take all steps necessary or
appropriate to amend the records of the Company to reflect such admission.

 

(d)               Notwithstanding the other provisions of this Article IV, no
Transfer of any Membership Interests shall be made if such Transfer would (i)
violate the then applicable federal or state securities laws or rules and
regulations of the Commission, any state securities commission or any other
Governmental Authority with jurisdiction over such Transfer, (ii) terminate the
existence or qualification of the Company under the laws of the State of
Delaware or (iii) cause the Company to be treated as an association taxable as a
corporation or otherwise to be taxed as an entity for U.S. federal income tax
purposes (to the extent not already so treated or taxed).

 



 - 15 - 

 

 

Section 4.2.               Requirements Applicable to All Transfers and
Admissions.

 

Any Transfer of Membership Interests and any admission of an Assignee as a
Member shall also be subject to the following requirements, and such Transfer
(and admission, if applicable) shall not be effective unless such requirements
are complied with:

 

(a)                Payment of Expenses. The Member Transferring such Membership
Interests (the “Transferring Member”) shall pay, or reimburse the Company for,
all reasonable costs and expenses incurred by the Company in connection with the
Transfer and admission of the Assignee as a Member.

 

(b)               No Release. No Transfer of a Membership Interest shall effect
a release of the Transferring Member from any liabilities of such Transferring
Member to the Company or the other Members arising from events occurring prior
to the Transfer, except as otherwise may be provided in any instrument or
agreement pursuant to which a Transfer of Membership Interest is effected.

 

(c)                Agreement to be Bound. The Assignee shall execute a
counterpart to this Agreement or other instrument by which such Assignee agrees
to be bound by this Agreement.

 

Section 4.3.               Right of First Refusal

 

(a)                If any Member receives a bona fide written offer from a Third
Party (a “Third Party Offer”) for the Transfer of all or a part of such Member’s
Membership Interests and such Member (the “Offering Member”) desires to accept
and is otherwise permitted to effect such proposed Transfer pursuant to this
Article IV, such Offering Member shall deliver written notice of such Third
Party Offer (the “ROFR Notice”) to the other Member (the “Non-Offering Member”)
(or as soon as reasonably practicable, but in no event less than 30 days prior
to the date of the proposed Transfer). The date that the ROFR Notice is received
by the Non-Offering Member shall constitute the “ROFR Notice Date.” The ROFR
Notice shall set forth the identity of the Third Party (including, (x) if such
information is not publicly available, information about the identity of the
Third Party, (y) the identity of Affiliates of the Third Party and (z) if the
Third Party is making the Third Party Offer as a nominee of another Person, the
identity of such other Person and its Affiliates), the amount and the Membership
Interests to be sold (the “Offered Interests”), the proposed purchase price for
the Offered Interests (the “ROFR Offer Price”), all details of the payment terms
and all other material terms and conditions, including the nature of the
representations and warranties to be made and the indemnities to be given, in
connection with the proposed Transfer. The ROFR Offer Price shall be expressed
in U.S. dollars, whether or not the form of consideration in the Third Party
Offer is wholly or partially cash or cash equivalents.

 

(b)               The Non-Offering Member shall have the right, but not the
obligation, to purchase all, but not less than all, of the Offered Interests.
Within 30 days after the ROFR Notice Date, the Non-Offering Member may deliver a
written notice to the Offering Member of its election to purchase such Offered
Interests. If written notice from the Non-Offering Member has not been received
by the Offering Member by the end of the 30-day period (the “ROFR Expiration
Date”), the Non-Offering Member shall be deemed to have elected not to exercise
its right of first refusal in connection with such Transfer. The delivery of a
notice of election under this Section 4.3(b) shall constitute an irrevocable
commitment to purchase such Offered Interests. The Members shall set a
reasonable place and time for the closing of the purchase and sale of the
Offered Interests, which shall be not less than 5 days nor more than 30 days
after the ROFR Expiration Date (subject to extension to the extent necessary to
pursue any required regulatory or Member approvals, including to allow for the
expiration or termination of all waiting periods under the HSR Act) unless
otherwise agreed by all of the parties to such transaction.

 



 - 16 - 

 

 

(c)                The purchase price and terms and conditions for the purchase
of the Offered Interests pursuant to this Section 4.3 shall be the purchase
price and terms and conditions set forth in the applicable Third Party Offer (or
the cash equivalent thereof); provided that the purchase price shall be the ROFR
Offer Price and shall be payable in immediately available U.S. dollars; and
provided further that the Offering Member shall at a minimum make customary
representations and warranties concerning (i) such Offering Member’s valid title
to and ownership of the Offered Interests, free and clear of all liens, claims
and encumbrances (excluding those arising hereunder and under applicable
securities laws), (ii) such Offering Member’s authority, power and right to
enter into and consummate the sale of the Offered Interests, (iii) the absence
of any violation, default or acceleration of any agreement or obligation to
which such Offering Member is subject or by which its assets are bound as a
result of the sale of the Offered Interests and (iv) the absence of, or
compliance with, any governmental or third party consents, approvals, filings or
notifications required to be obtained or made by such Offering Member in
connection with the sale of the Offered Interests. The Offering Member and
participating Non-Offering Member shall use commercially reasonable efforts to
close the purchase of the Offered Interests as soon as reasonably practicable
following the ROFR Expiration Date and shall each execute and deliver such
instruments and documents and take such actions, including obtaining all
applicable approvals and consents and making all applicable notifications and
filings, as the other parties may reasonably request in order more effectively
to implement the purchase and sale of the Offered Interests hereunder.

 

(d)               Notwithstanding the foregoing, (i) if the Non-Offering Member
shall not have elected to purchase the Offered Interests on or prior to the ROFR
Expiration Date, and the Offering Member has fully complied with the provisions
of this Section 4.3, then the Offering Member may sell all, but not less than
all, of the Offered Interests within 90 days after the ROFR Expiration Date
(subject to extension for a reasonable amount of time to the extent necessary to
obtain any required regulatory or Member approvals, including to allow for the
expiration of all waiting periods under the HSR Act) or (ii) if the Non-Offering
Member fails to consummate the closing of the purchase and sale of the Offered
Interests within the time period provided in the last sentence of Section 4.3(b)
(such period, the “ROFR Closing Period”) and the Offering Member has fully
complied with the provisions of this Section 4.3, then the Offering Member may
sell all, but not less than all, of the Offered Interests within 90 days after
the expiration of the ROFR Closing Period to the Third Party, in each case
subject to the provisions of Sections 4.1 and 4.2. Any such sale shall not be at
less than the purchase price or upon terms and conditions more favorable in any
material respect, individually or in the aggregate, to the purchaser than those
specified in the Third Party Offer. If the Offered Interests are not so
transferred within the applicable time periods specified in this Section 4.3(d),
the Offering Member may not sell any of the Offered Interests without again
complying in full with the provisions of this Article IV.

 



 - 17 - 

 

 

(e)                Each of EEP and EECI shall be entitled to assign any rights
it has to purchase Offered Interests pursuant to this Section 4.3 to any of its
Permitted Transferees.

 

(f)                This Section 4.3 shall not apply to any Transfer or proposed
Transfer of Membership Interests to a Permitted Transferee.

 

Section 4.4.               Tag-Along Rights.

 

(a)                If any Member (the “Transferor”) proposes to Transfer all or
a part of its Membership Interests to a Third Party (the “Tag-Along
Transferee”), then such Transferor shall send written notice of such proposed
Transfer (the “Tag-Along Notice”) to the other Members (the “Tag Offerees”) at
least 30 days prior to effecting such Transfer. Such Tag-Along Notice may be
combined with a ROFR Notice and may be conditioned upon the ROFR Holders not
exercising the right of first refusal contained in Section 4.3. The Tag-Along
Notice shall set forth the identity of the Tag-Along Transferee (including, if
such information is not publicly available, information about the identity of
the Tag-Along Transferee and its Affiliates), the amount and the Membership
Interests to be Transferred, the proposed purchase price expressed in U.S.
dollars (whether or not the form of consideration is wholly or partially cash or
cash equivalents), all details of the payment terms, the time and place for the
closing and all other material terms and conditions, including the nature of the
representations and warranties to be made and the indemnities to be given, in
connection with the proposed Transfer. Each of the Tag Offerees shall then have
the irrevocable right (a “Tag-Along Right”), exercisable by delivery of an
irrevocable notice to the Transferor at any time within 20 days after receipt of
the Tag-Along Notice, to participate in such Transfer by selling to the
Tag-Along Transferee a pro rata portion of such Tag Offeree’s Membership
Interests based on the respective Tag Pro Rata Share of the Transferor and the
other Tag Offerees that exercise their Tag-Along Right, on the same terms
(including with respect to representations, warranties and indemnification) as
the Transferor; provided, however, that (i) any representations and warranties
relating specifically to any such Tag Offeree shall only be made by such Tag
Offeree; (ii) any indemnification provided by the Transferor and any such Tag
Offeree (other than with respect to the representations referenced in the
foregoing subsection (i)) shall be based on the Percentage Interest being sold
by each party in the proposed sale, either on a several, not joint, basis or
solely with recourse to an escrow (such escrow not to exceed 25% of the proceeds
received by the Tag Offerees that exercise their Tag-Along Right without the
consent of such Tag Offerees) established for the benefit of the proposed
purchaser (each party’s contributions to such escrow to be on a pro rata basis
in accordance with the proceeds received from such sale), it being understood
and agreed that any such indemnification obligation of any such Tag Offeree
shall in no event exceed the net proceeds to such Tag Offeree from such proposed
Transfer; and (iii) the form of consideration to be received by the Transferor
in connection with the proposed sale shall be the same as that received by such
Tag Offeree.

 

(b)               If any Tag Offeree has exercised its Tag-Along Rights and the
Tag-Along Transferee is unwilling to purchase all of the Membership Interests
proposed to be Transferred by the Transferor and each exercising Tag Offeree,
then the Transferor and the exercising Tag Offerees shall reduce, on a pro rata
basis, based on their respective Tag Pro Rata Share, the amount of such
Membership Interests that each otherwise would have sold so as to permit the
Transferor and the exercising Tag Offerees to sell the portion of Membership
Interests (determined in accordance with such Tag Pro Rata Share) that the
proposed Tag-Along Transferee is willing to purchase.

 



 - 18 - 

 

 

(c)                Each Tag Offeree and the Transferor shall sell to the
Tag-Along Transferee all of the Membership Interests proposed to be Transferred
by them, at not less than the purchase price payable in immediately available
U.S. dollars and upon terms and conditions, if any, not more favorable in any
material respect, individually and in the aggregate, to the Tag-Along Transferee
than those in the Tag-Along Notice at the time and place provided for the
closing in the Tag-Along Notice, or at such other time and place as the Tag
Offerees, the Transferor and the Tag-Along Transferees shall agree.

 

(d)               The Transferor shall have the right to require the Managing
Member generally to cooperate fully with potential acquirors of its Membership
Interests by taking all customary and other actions reasonably required by the
Transferor or such potential acquirors, including making the records and assets
of the Company generally reasonably available for inspection by such potential
acquirors and making the officers and employees who manage the business of the
Company reasonably available for interviews; provided that the potential
acquirer has entered into a customary confidentiality agreement with the
Company. The Managing Member generally shall not be required to disclose to any
potential acquirer (i) any information that such Managing Member reasonably
believes to be in the nature of trade secrets or (ii) other information the
disclosure of which such Managing Member reasonably believes (A) could damage
the Company or its respective businesses or (B) that the Company is required by
law or by agreement to keep confidential.

 

(e)                This Section 4.4 shall not apply to any Transfer or proposed
Transfer of Membership Interests to a Permitted Transferee.

 

Section 4.5.               Call Option

 

(a)                Beginning on the Dawn In-Service Date and from time to time
prior to the fifth anniversary of the Dawn In-Service Date (the “Call Option
Deadline”), EEP shall have the right to purchase, and EECI shall have the
obligation to sell (the “Call Option”), a portion of the Class A Units held by
EECI that represents, in the aggregate, up to twenty percent (20%) of the total
outstanding Class A Units in accordance with this Section 4.5. In considering
whether to exercise the Call Option, the Board of Directors of Enbridge Energy
Management, L.L.C. (the “EEM Board”), in its capacity as delegate of EECI, the
general partner of EEP, shall establish a committee of independent directors (an
“Option Committee”) to make a recommendation to the EEM Board, on behalf of EEP,
whether to exercise the Call Option and the portion of Class A Units held by
EECI that EEP will purchase if the Call Option is exercised (not to exceed, in
the aggregate, twenty percent (20%) of the total outstanding Class A Units). The
EEM Board shall provide the Option Committee with all of the information that
the Option Committee may reasonably request that is relevant to its
determination.

 



 - 19 - 

 

 

(b)               If the EEM Board determines to exercise all or a portion of
the Call Option following receipt of the Option Committee’s recommendation, EEP
shall deliver to EECI, prior to the Call Option Deadline, written notice (each,
a “Call Option Notice”) of such determination. Each Call Option Notice shall
state (i) the portion of the Class A Units held by EECI proposed to be purchased
(not to exceed, in the aggregate, twenty percent (20%) of the total outstanding
Class A Units) (a “Call Option Interest”) and the corresponding amount of
consideration to be paid, calculated in accordance with Section 4.5(c), (ii) the
proposed date of purchase and (iii) other proposed material terms and conditions
of such purchase. Upon receipt of each Call Option Notice, EECI agrees to
promptly take all necessary and desirable actions in connection with the
exercise of the Call Option reasonably requested by EEP, including the execution
of such agreements and such instruments and other actions reasonably necessary
to consummate the purchase and sale of the Call Option Interest hereunder. Each
date on which the purchase and sale of a Call Option Interest is consummated is
referred to as a “Call Option Closing Date.” Such agreements and instruments
shall contain customary representations and warranties concerning (i) EECI’s
valid title to and ownership of the Call Option Interest, free and clear of all
liens, claims and encumbrances (excluding those arising under this Agreement and
applicable securities laws), (ii) EECI’s authority, power and right to enter
into and consummate the sale of the Call Option Interest, (iii) the absence of
any violation, default or acceleration of any agreement to which EECI is subject
or by which its Partnership Interests are bound as a result of the agreement to
sell and the sale of the Call Option Interest, and (iv) the absence of, or
compliance with, any governmental or third party consents, approvals, filings or
notifications required to be obtained or made by EECI in connection with the
sale of the Call Option Interest. EECI shall execute and deliver such
instruments and documents and take such actions, including obtaining all
applicable approvals and consents and making all applicable notifications and
filings, as EEP may reasonably request, but neither the failure of EECI to
execute or deliver any such documentation nor the failure of EECI to comply with
all required actions shall affect the validity of a purchase and sale pursuant
to this Section 4.5.

 

(c)                The purchase price per Class A Unit to be paid by EEP to EECI
for the purchase of a Call Option Interest shall be equal to the Net Book Value
of the Call Option Interest being acquired adjusted for capitalized interest
incurred prior to the Call Option Closing Date with respect to Capital
Contributions made in respect of such Call Option Interest. For purposes of this
Section 4.5, “Net Book Value” means the sum of (i) the equity value of the
Company’s investment in MarEn and (ii) the amount of cash held by the Company,
in each case as reflected on the books and records of the Company and
attributable to the Call Option Interest being acquired.

 

(d)               If and to the extent that any distributions accruing on a Call
Option Interest prior to the applicable Call Option Closing Date are declared or
paid on or after such Call Option Closing Date, EECI shall be entitled to
receive, and EEP shall pay to EECI, subject to the Delaware Act, (i) with
respect to a Quarter ending prior to the Quarter in which the Call Option
Closing Date occurs for which distributions on the Class A Units have not been
declared and/or paid as of the Call Option Closing Date, an amount equal to the
distributions attributable to the Call Option Interest with respect to such
Quarter and (ii) with respect to a Quarter in which the Call Option Closing Date
occurs, an amount equal to the product of (x) the distributions attributable to
the Call Option Interest with respect to such Quarter and (y) the quotient
obtained by dividing the number of days the Call Option Interest was held by
EECI during such Quarter by the total number of days in such Quarter.

 



 - 20 - 

 

 

ARTICLE V
CAPITAL CONTRIBUTIONS AND ALLOCATIONS

 

Section 5.1.               Capital Contributions; Use of Proceeds.

 

(a)                Capital Contributions.

 

(i)                 As of the date hereof, EEP is deemed to have made capital
contributions in the amount of $379,796,696, in exchange for (A) 379,796,696
Class A Units and (B) has received a cash distribution in the amount of
$1,139,390,087.

 

(ii)               On the date hereof, EECI made a capital contribution in the
amount of $1,139,390,087 in exchange for 1,139,390,087 Class A Units.

 

(b)               Use of Proceeds. On the date hereof, the Company distributed
to EEP the aggregate amount of the contribution described in Sections
5.1(a)(ii), and EEP has used the aggregate amount distributed by the Company to
repay $1,139,390,087 of the DAPL Borrowings.

 

Section 5.2.               Additional Capital Contributions.

 

(a)                From time to time from after the date hereof and following
the issuance of a Call Notice, the Members shall make additional cash capital
contributions to the Company (i) as determined by the Managing Member, subject
to Section 7.2 or (ii) in such amounts and at such times as the Company is
required to make a capital contribution to MarEn pursuant to the MarEn LLC
Agreement. All such capital contributions shall be made by the Members to the
Company in proportion to their respective Percentage Interests.

 

(b)               Except required by this Section 5.2, in no event shall any of
the Members be required to make any capital contributions to the Company after
the date hereof, and no third party shall have the right to cause the Company to
require any capital contributions of the Members.

 

(c)                Each capital call made pursuant to this Section 5.2 shall be
made pursuant to a Call Notice delivered to all of the Members. Each Member
shall make such Member’s required capital contribution pursuant to this Section
5.2 (i) if such Call Notice is in respect of the Company’s funding obligations
under the terms of the MarEn LLC Agreement, then within the earlier of (A) two
Business Days after the issuance of such Call Notice, and (B) one day prior to
the date on which the Company is required to make the applicable capital
contribution to MarEn under the terms of the MarEn LLC Agreement or (ii) if such
Call Notice is in respect of a capital contribution for purposes other than
those described in clause (i) above, then within five Business Days from the
issuance of such Call Notice.

 



 - 21 - 

 

 

Section 5.3.               Failure to Fund Capital Contributions.

 

(a)                If any Member fails to pay in full when due (any such date, a
“Due Date”) any amount owed to the Company under a Call Notice issued pursuant
to this Article V, and if such failure is not cured within 10 days of such Due
Date, then such Member shall be deemed to be in default under this Agreement (a
“Default”), and shall be referred to herein as a “Defaulting Member.” The
Company shall give notice of such Default (a “Default Notice”) to the Defaulting
Member and the non-Defaulting Member. A Default Notice shall include a statement
of the amount the Defaulting Member has failed to pay (the “Default Amount”).

 

(b)               Any amount not paid when due under this Agreement shall bear
interest at the Default Rate from the applicable Due Date to the date of
payment.

 

Section 5.4.               Consequences of Default. Upon receipt of a Default
Notice, the non-Defaulting Member may (a) loan to the Defaulting Member the
Default Amount and charge interest at the Default Rate; provided, that, any
amounts loaned to the Defaulting Member by the non-Defaulting Member shall be
used by the Defaulting Member to make such Defaulting Member’s required capital
contribution pursuant to Section 5.2 or (b) make a capital contribution to the
Company equal to the Default Amount in exchange for additional Class A Units at
a price per Class A Unit equal to $1.00.

 

Section 5.5.               Capital Accounts and Allocations.

 

(a)                Capital Accounts. The Company will maintain for each Member
owning any Membership Interests a separate Capital Account with respect to such
Membership Interests in accordance with the rules of Regulations
Section 1.704-1(b)(2)(iv) and as set forth in this Agreement. A Member that has
more than one Membership Interest shall have a single Capital Account that
reflects all such Membership Interests, regardless of the class of Membership
Interests owned by such Member and regardless of the time or manner in which
such Membership Interests were acquired.

 

(b)               Allocations of Net Profits and Net Losses.

 

(i)                 Net Profits. Subject to the other provisions of this Article
V, for purposes of adjusting the Capital Accounts of the Members, the Net
Profits and, to the extent necessary, individual items of income and gain, for
any fiscal year shall be allocated among the Members in proportion to their
relative Percentage Interests.

 

(ii)               Net Losses. Subject to the other provisions of this Article
V, for purposes of adjusting the Capital Accounts of the Members, the Net Losses
and, to the extent necessary, individual items of loss, credit and deduction,
for any fiscal year shall be allocated among the Members in proportion to their
relative Percentage Interests.

 

(c)                Regulatory Allocations. Prior to making any allocations under
Section 5.5(b), the following special allocations shall, except as otherwise
provided, be made in the following order:

 

(i)                 Minimum Gain Chargeback. If there is a net decrease in
Company Minimum Gain during any Company taxable year, then each Member shall be
allocated items of Company income and gain for such taxable year (and, if
necessary, for subsequent years) in an amount equal to such Member’s share of
the net decrease in Company Minimum Gain, determined in accordance with
Regulations Section 1.704-2(g)(2). This Section 5.5(c)(i) is intended to comply
with the minimum gain chargeback requirement of Regulations Section 1.704-2(f)
and shall be interpreted consistently therewith.

 



 - 22 - 

 

 

(ii)               Member Minimum Gain Chargeback. If there is a net decrease in
Member Minimum Gain attributable to a Member Nonrecourse Debt during any Company
taxable year, then each Member who has a share of the Company Minimum Gain
attributable to such Member Nonrecourse Debt, determined in accordance with
Regulations Section 1.704-2(i)(5), shall be specially allocated items of Company
income and gain for such taxable year (and, if necessary, for subsequent years)
in an amount equal to such Member’s share of the net decrease in Company Minimum
Gain attributable to such Member Nonrecourse Debt, determined in a manner
consistent with the provisions of Regulations Section 1.704-2(i)(4). This
Section 5.5(c)(ii) is intended to comply with the partner nonrecourse debt
minimum gain chargeback requirement of Regulations Section 1.704-2(i)(4) and
shall be interpreted consistently therewith.

 

(iii)             Qualified Income Offset. If any Member unexpectedly receives
an adjustment, allocation, or distribution of the type contemplated by
Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), then items of income
and gain shall be allocated to all such Members (in proportion to the amounts of
their respective deficit Adjusted Capital Accounts) in an amount and manner
sufficient to eliminate the deficit balance in the Adjusted Capital Account of
such Member as quickly as possible. It is intended that this Section 5.5(c)(iii)
qualify and be construed as a “qualified income offset” within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

 

(iv)             Limitation on Allocation of Net Loss. If the allocation of Net
Loss (or items of loss or deduction) to a Member as provided in Section 5.5(b)
hereof would create or increase an Adjusted Capital Account deficit, then there
shall be allocated to such Member only that amount of Net Loss (or items of loss
or deduction) as will not create or increase an Adjusted Capital Account
deficit.

 

(v)               Certain Additional Adjustments. To the extent that an
adjustment to the adjusted tax basis of any Company asset pursuant to Code
Section 734(b) or Code Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Regulations Section 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as the result of a
distribution to a Member in complete liquidation of its Membership Interest, the
amount of such adjustment to the Capital Accounts shall be treated as an item of
gain (if the adjustment increases the basis of the asset) or loss (if the
adjustment decreases such basis), and such gain or loss shall be specially
allocated to the Members in a manner consistent with the manner in which their
Capital Accounts are required to be adjusted pursuant to such provisions.

 

(vi)             Nonrecourse Deductions. The Nonrecourse Deductions for each
Company taxable year shall be allocated to the Members in proportion to their
relative interests in the Company.

 



 - 23 - 

 

 

(vii)           Member Nonrecourse Deductions. The Member Nonrecourse Deductions
shall be allocated each year to the Member that bears the economic risk of loss
(within the meaning of Regulations Section 1.752-2) for the Member Nonrecourse
Debt to which such Member Nonrecourse Deductions are attributable.

 

(viii)         Curative Allocations. The allocations set forth in Section 5.5(c)
(the “Regulatory Allocations”) are intended to comply with certain requirements
of Regulations Sections 1.704-1(b) and 1.704-2. The Regulatory Allocations may
effect results which would be inconsistent with the manner in which the Members
intend to divide Company distributions. Accordingly, the Managing Member is
authorized to divide allocations of Company income, gain, loss, deduction, and
other items (other than Regulatory Allocations) among the Members, to the extent
that they exist, so that the net amount of the Regulatory Allocations and the
special allocations to each Member is zero. The Managing Member will have
discretion to accomplish this result in any reasonable manner that is consistent
with Code Section 704 and the related Regulations.

 

(d)               Tax Allocations.

 

(i)                 For any fiscal year or other period during which any part of
a Membership Interest in the Company is transferred between the Company or to
another Person, the portion of the Net Profits, Net Losses and other items of
income, gain, loss, deduction and credit that are allocable with respect to such
part of a Membership Interest in the Company shall be apportioned between the
transferor and the transferee using any method allowed pursuant to Section 706
of the Code and the applicable Regulations as chosen by the Managing Member.

 

(ii)               In accordance with Code Section 704(c) and the Regulations
thereunder, income, gain, loss, and deduction with respect to any property
contributed to the capital of the Company shall, solely for federal income tax
purposes, be allocated among the Members so as to take account of any variation
between the adjusted basis of such property to the Company for federal income
tax purposes and its initial Gross Asset Value (computed in accordance with
subparagraph (a) of the definition of “Gross Asset Value”). In the event the
Gross Asset Value of any Company asset is otherwise adjusted pursuant to the
definition of “Gross Asset Value,” subsequent allocations of income, gain, loss,
and deduction with respect to such asset shall take account of any variation
between the adjusted basis of such asset for federal income tax purposes and its
Gross Asset Value in the same manner as under Code Section 704(c) and the
Regulations thereunder. For purposes of such allocations, the Company shall
elect the remedial allocation method described in Regulations Section
1.704-3(d). Except as provided above, all items of the Company income, gain,
loss, deduction, and credit, as determined for federal income tax purposes,
shall be divided among the Members, to the maximum extent possible, in the same
manner in which they share the corresponding items determined for purposes of
maintaining Capital Accounts. Allocations pursuant to this Section 5.5(d) are
solely for purposes of federal, state, and local taxes and shall not affect, or
in any way be taken into account in computing, any Capital Account or share of
Net Profits, Net Losses, other items, or distributions pursuant to any
provisions of this Agreement.

 



 - 24 - 

 

 

(iii)             In the event that the Code or any Regulations require
allocations of items of income, gain, loss, deduction or credit different from
those set forth in this Article V, the Managing Member is hereby authorized to
make new allocations in reliance on the Code and such Regulations.

 

(iv)             For purposes of determining a Member’s proportional share of
the Company’s “excess nonrecourse liabilities” within the meaning of Regulations
Section 1.752-3(a)(3), each Member’s interest in profits will be deemed to equal
each Member’s interest in Net Profits allocated under Section 5.5(b).

 

ARTICLE VI
Distributions AND payments

 

Section 6.1.               Distributions Generally. Subject to Section 7.2, all
Available Cash shall be distributed to the Members of record in proportion to
their respective Percentage Interests. Holders of record of the applicable Units
for a distribution made pursuant to this Section 6.1 shall be determined as of
close of business on the day on which such distribution is approved by the
Managing Member. Available Cash shall be determined by the Managing Member,
subject to Section 7.2, (i) from time to time promptly following receipt of any
proceeds (other than de minimis amounts) by the Company, and (ii) in no event
less frequently than on a calendar quarter basis, effective at the end of each
calendar quarter, within 10 days after the end of such Calendar Quarter. Subject
to the other provisions of this Article VI and other than upon a liquidation of
the Company pursuant to Article X, the Company shall distribute the amount of
Available Cash to the Members within the earlier of (A) with respect to
distributions of Available Cash in respect of any receipt of proceeds by the
Company, within 10 business days after receipt by the Company of such proceeds,
and (B) with respect to distributions of Available Cash in respect of
determinations of Available Cash made on a Calendar Quarter basis, within 10
days following such determination as provided in this Section 6.1.

 

Section 6.2.               Withholding. The Company may withhold distributions
or portions thereof if it is required to do so by any applicable rule,
regulation, or law, and each Member hereby authorizes the Company to withhold
from or pay on behalf of or with respect to such Member any amount of federal,
state, local or foreign taxes that the Managing Member determines that the
Company is required to withhold or pay with respect to any amount distributable
or allocable to such Member pursuant to this Agreement. Any amounts withheld
pursuant to this Section 6.2 will be treated as having been distributed to such
Member. To the extent that the cumulative amount of such withholding for any
period exceeds the distributions to which such Member is entitled for such
period, the amount of such excess will be considered a loan from the Company to
such Member, with interest accruing at the Default Rate or the amount of such
excess will be promptly paid to the Company by the Member on whose behalf such
withholding is required to be made. Any income from any deemed loan will not be
allocated to or distributed to the Member requiring such loan. Such loan may, at
the option of the Managing Member, be satisfied out of distributions to which
such Member would otherwise be subsequently entitled. Each Member hereby agrees
to indemnify and hold harmless the Company, the other Members and the Managing
Member from and against any liability (including, without limitation, any
liability for taxes, penalties, additions to tax or interest) with respect to
income attributable to or distributions or other payments to such Member.

 



 - 25 - 

 

 

ARTICLE VII
Management/Governance Provisions

 

Section 7.1.               Management by Managing Member.

 

(a)                Except with respect to matters on which the approval of all
of the Members is expressly required by this Agreement, the powers of the
Company shall be exercised by or under the authority of, and the business and
affairs of the Company shall be managed exclusively by, the Managing Member in
its sole discretion.

 

(b)               The Managing Member shall have the power and authority to
delegate to one or more other Persons the Managing Member’s rights and power to
manage and control the business and affairs, or any portion thereof, of the
Company, including to delegate to agents, officers and employees of the Managing
Member or the Company, and to delegate by a management agreement with or
otherwise to other Persons.

 

(c)                Subject to Section 7.1 with respect to the Managing Member
and notwithstanding anything in this Agreement to the contrary or any duties
(including fiduciary duties) otherwise existing at law or in equity: (i) in the
exercise of rights and performance of duties under this Agreement, each Covered
Person will, to the fullest extent permitted by Applicable Law, have no duties
(including fiduciary duties) to the Company or to any Member; (ii) whenever
under this Agreement the Managing Member is permitted or required to make a
decision, the Managing Member will be entitled to consider only such interests
and factors as it desires (including such Managing Member’s own interests and
the interests of its Affiliates), and will, to the fullest extent permitted by
Applicable Law, have no duty or obligation (fiduciary or otherwise) to give any
consideration to any interest of or factors affecting the Company, any Member or
any other Person; and (iii) whenever under this Agreement any Member is
permitted or required to take any action, each Member will be entitled to
consider only such interests and factors as such Member desires and will, to the
fullest extent permitted by Applicable Law, have no duty or obligation
(fiduciary or otherwise) to give any consideration to any interest of or factors
affecting the Company or any other Member. The provisions of this Agreement, to
the extent that they restrict or eliminate the duties (including fiduciary
duties) and liabilities of a Covered Person otherwise existing at law or in
equity, are agreed by the Members to replace, to the fullest extent permitted by
Applicable Law, such other duties and liabilities of such Covered Person.

 

(d)               Subject to its obligations and duties as set forth in this
Agreement, the Managing Member may exercise any of the powers granted to it by
this Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its agents, and the Managing Member shall not be
responsible or liable to the Company or any Member for any mistake, action,
inaction, misconduct, negligence, fraud or bad faith on the part of any such
agent appointed by the Managing Member unless the Managing Member had knowledge
that such agent was acting unlawfully or engaging in fraud.

 

(e)                The Managing Member acting for, on behalf of or in relation
to, the Company in respect of any transaction, any investment or any business
decision or action, or otherwise shall be entitled to rely on the provisions of
this Agreement and any other agreement or document contemplated by this
Agreement and on the advice of counsel, accountants and other professionals that
is provided to the Company or the Managing Member. The Managing Member shall not
be liable to the Company or to any Member for its reliance on any of the
foregoing agreements or documents or such advice, provided that, there has not
been a final and non-appealable judgment entered by a court of competent
jurisdiction determining that, in respect of such reliance, and taking into
account the acknowledgments and agreements set forth in this Agreement, the
Managing Member committed a bad faith violation of the implied contractual
covenant of good faith and fair dealing or, in the case of a criminal matter,
acted with knowledge that the Managing Member’s conduct was unlawful.

 



 - 26 - 

 

 

(f)                The Managing Member may rely, and shall incur no liability in
acting or refraining from acting, upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, bond, debenture,
paper, document, signature or writing reasonably believed by the Managing Member
to be genuine, and may rely on a certificate signed by an officer, agent or
representative of any Person in order to ascertain any fact with respect to such
Person or within such Person’s knowledge, in each case unless there has been a
final and non-appealable judgment entered by a court of competent jurisdiction
determining that, in respect of such reliance, action or inaction, the Managing
Member committed a bad faith violation of the implied contractual covenant of
good faith and fair dealing or, in the case of a criminal matter, acted with
knowledge that the Managing Member’s conduct was unlawful.

 

(g)               No Covered Person shall be liable to the Company or to any
Member under this Agreement, at law or in equity for losses sustained or
liabilities incurred as a result of any act or omission (in relation to the
Company, any transaction, any investment or any business decision or action,
including for breach of contract or breach of duties including fiduciary duties)
taken or omitted by a Covered Person in connection with the activities of the
Company or its subsidiaries, unless there has been a final and non-appealable
judgment entered by a court of competent jurisdiction determining that, in
respect of such act or omission, and taking into account the acknowledgments and
agreements set forth in this Agreement, such Covered Person committed a bad
faith violation of the implied contractual covenant of good faith and fair
dealing or, in the case of a criminal matter, acted with knowledge that such
Covered Person’s conduct was unlawful.

 

(h)               NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT TO THE
CONTRARY, TO THE FULLEST EXTENT PERMITTED BY LAW, NO COVERED PERSON SHALL BE
LIABLE TO THE COMPANY, TO ANY MEMBER OR TO ANY OTHER PERSON MAKING CLAIMS ON
BEHALF OF THE FOREGOING FOR CONSEQUENTIAL, EXEMPLARY, PUNITIVE, INCIDENTAL,
INDIRECT OR SPECIAL DAMAGES, INCLUDING DAMAGES FOR LOSS OF PROFITS, LOSS OF USE
OR REVENUE OR LOSSES BY REASON OF COST OF CAPITAL, ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE GRANTING OR WITHHOLDING OF ANY APPROVAL REQUIRED HEREUNDER
REGARDLESS OF WHETHER BASED ON CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT
LIABILITY, VIOLATION OF ANY APPLICABLE DECEPTIVE TRADE PRACTICES ACT OR SIMILAR
LAW OR ANY OTHER LEGAL OR EQUITABLE DUTY OR PRINCIPLE, AND THE COMPANY AND EACH
COVERED PERSON RELEASE EACH OF THE OTHER SUCH PERSONS FROM LIABILITY FOR ANY
SUCH DAMAGES.

 



 - 27 - 

 

 

(i)                 The obligations of the Company to the Covered Persons
provided in this Agreement or arising under law are solely the obligations of
the Company, and no personal liability whatsoever shall attach to, or be
incurred by, any Member or other Covered Person for such obligations, to the
fullest extent permitted by law. The obligations of the Members provided in this
Agreement or arising under law are solely the obligations of such Member, and no
personal liability whatsoever shall attach to, or be incurred by, any other
Covered Person for such obligations, to the fullest extent permitted by law.
Where the foregoing provides that no personal liability shall attach to or be
incurred by a Covered Person, any claims against or recourse to such Covered
Person for or in connection with such liability, whether arising in common law
or equity or created by rule of law, statute, constitution, contract or
otherwise, are expressly released and waived under this Agreement, to the
fullest extent permitted by law, as a condition of, and as part of the
consideration for, the execution of this Agreement and any related agreement,
and the incurring by the Company or such Member of the obligations provided in
such agreements.

 

(j)                 Nothing in this Section 7.1 shall be deemed to (i) limit or
waive any rights that any Person has for breach of contract or indemnification
under the terms of this Agreement or any other agreement or document
contemplated by this Agreement or (ii) release or otherwise prevent any Covered
Person from asserting a claim against another Covered Person with respect to a
violation of the implied contractual covenant of good faith and fair dealing
implied by Applicable Law.

 

(k)               Any amendment, modification or repeal of this Section 7.1 or
any provision hereof shall be prospective only and shall not in any way affect
the limitations on liability of the Covered Persons, or terminate, reduce or
impair the right of any past, present or future Covered Person, under and in
accordance with the provisions of this Section 7.1 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.

 

(l)                 Each party to this Agreement hereby acknowledges and agrees
that each Member, including the Managing Member, and each of their respective
Affiliates (each, a “Competing Person”), may engage or invest in, and devote its
and their time to, such other business ventures or activities as such Person or
Persons may choose, whether or not such ventures or activities are considered
competitive with the Company or its business and whether or not the Company or
any other Member participates in such ventures or activities, including the
participation by the Company in a joint venture or any other business
opportunity with any Member, without providing any other Member the right to
participate in such joint venture or business opportunity (collectively, the
“Right to Compete”), and neither the Company nor any Member will have any right
by virtue of this Agreement or the relationship created hereby in or to such
other venture or activity of such Competing Person (or to the income or proceeds
derived therefrom) notwithstanding any duty existing at law or in equity, and
the pursuit of such other venture or activity will not be deemed wrongful or
improper or a violation of any duty (fiduciary or otherwise). The Right to
Compete of each Competing Person does not require notice to, approval from, or
other sharing with, any of the other Members or the Company. To the fullest
extent permitted by law, the legal doctrines of “corporate opportunity,”
“business opportunity” and similar doctrines will not be applied to any such
competitive venture or activity of any Competing Person.

 



 - 28 - 

 

 

Section 7.2.               Limitations on Managing Member Authority. The
Managing Member may not take any of the following actions without the consent of
all of the Members:

 

(a)                approve future capital contributions to the Company or cause
the Company to make any capital call other than those described above under
clause (i) of Section 5.2(a);

 

(b)               establish any cash reserves;

 

(c)                incur or guarantee any indebtedness by the Company or any of
its subsidiaries;

 

(d)               incur any material encumbrance or lien on, or pledge or
mortgage of, any of the assets of the Company;

 

(e)                make any material modification of any material contract
related to the assets of the Company, including the MarEn LLC Agreement;

 

(f)                amend the Certificate, this Agreement or the certificate of
formation, certificate of incorporation, certificate of limited partnership or
similar charter document of any subsidiary of the Company;

 

(g)               approve or enter into any merger, business combination or
reorganization of the Company or any of its subsidiaries, whether in one or a
series of related transactions;

 

(h)               approve or enter into any direct or indirect sale, exchange or
other transfer of (i) assets of the Company or any subsidiary of the Company or
(ii) equity interests of any Person held by the Company or any subsidiary of the
Company;

 

(i)                 admit any new Member of the Company;

 

(j)                 issue any new or additional Membership Interests;

 

(k)               change the business of the Company and its subsidiaries, taken
as a whole, or the purpose of the Company, or of any subsidiary of the Company;

 

(l)                 elect or change any election to the Company or any
subsidiary of the Company (i) to be classified as other than a partnership or a
disregarded entity for tax purposes or (ii) that is otherwise material to the
Company or any subsidiary of the Company for tax purposes;

 

(m)             dissolve or liquidate the Company or any subsidiary of the
Company;

 

(n)               commence a voluntary case or consent to the entry or an order
for relief in an involuntary case against the Company under any bankruptcy laws;
or

 

(o)               enter into any contract providing for or otherwise committing
to take any of the foregoing actions, or delegating authority to any Person to
approve any of the foregoing actions.

 



 - 29 - 

 

 

Section 7.3.               Fundamental Changes. If, at any time, EECI is removed
as the general partner of EEP pursuant to Section 13.2 (or equivalent provision)
of the EEP LPA, then, without any further action of the Company or any Member,
(a) EECI (or its designee) shall automatically become the Managing Member, and
(b) EEP shall cease to be the Managing Member.

 

ARTICLE VIII
Accounting and Banking Matters; Tax Matters

 

Section 8.1.               Books and Records; Reports.

 

(a)                The Company shall keep and maintain full and accurate books
of account for the Company in accordance with GAAP and the terms of this
Agreement. Such books shall be maintained at the principal office of the Company
or offsite so long as they are easily accessible. To the extent reasonably
requested, the Members and their Affiliates and designated representatives shall
have full and complete access at all reasonable times to review, inspect and
copy the books and records of the Company.

 

(b)               The Company shall provide to the Members the following
reports:

 

(i)                 within 60 days of the end of any calendar quarter, unaudited
quarterly consolidated financial statements of the Company for the previous
quarter prepared in accordance with GAAP; and

 

(ii)               such other reports and information (in any form, electronic
or otherwise) as the Members may reasonably request or as the Managing Member
may determine.

 

Section 8.2.               Fiscal Year. The calendar year shall be selected as
the accounting year of the Company and the books of account shall be maintained
on an accrual basis.

 

Section 8.3.               Bank Accounts. The Company shall maintain one or more
bank accounts in the name of the Company in such bank or banks as may be
determined by the Managing Member, which accounts shall be used for the payment
of expenditures incurred by the Company in connection with the business of the
Company and in which shall be deposited any and all receipts of the Company. All
such receipts shall be and remain the property of the Company and shall not be
commingled in any way with funds of any other Person.

 

Section 8.4.               Taxes.

 

(a)                Tax Returns. The Managing Member (on behalf of the Company)
shall prepare and timely file, or cause to be prepared and timely filed, all
federal, state and local tax returns required to be filed by the Company. Each
Member shall furnish to the Managing Member all pertinent information in its
possession relating to the Company’s operations that is necessary to enable the
Company’s tax returns to be timely prepared and filed, including any information
necessary for the Company to determine its withholding obligations, if any, with
respect to federal, state and local taxes. The Company shall bear the costs of
the preparation and filing of its returns.

 



 - 30 - 

 

 

(b)               Tax Partnership. It is the intention of the Members that the
Company be classified as a partnership for U.S. federal income tax purposes.
Unless otherwise approved, neither the Company nor any Member shall make an
election for the Company to be excluded from the application of the provisions
of subchapter K of chapter 1 of subtitle A of the Code or any similar provisions
of applicable state law or to be classified as other than a partnership pursuant
to Regulations Section 301.7701-3, and no provision of this Agreement (including
Section 2.7) shall be construed to sanction or approve such an election.

 

(c)                Tax Elections. The Company shall make the following elections
on the appropriate tax returns:

 

(i)                 to adopt as the Company’s fiscal year the calendar year;

 

(ii)               to adopt the accrual method of accounting;

 

(iii)             to amortize the start-up expenses of the Company as permitted
by Section 709(b) of the Code;

 

(iv)             to elect in a timely manner pursuant to Section 754 of the Code
and pursuant to corresponding provisions of applicable state and local tax laws,
an election under Section 754 of the Code and the Regulations promulgated
thereunder to adjust the bases of the Company’s properties under Sections 734
and 743 of the Code; and

 

(v)               any other election the Managing Member may deem appropriate.

 

(d)               Tax Information. Necessary tax information shall be delivered
to each Member as soon as practicable after the end of each fiscal year of the
Company but not later than three (3) months after the end of each fiscal year.

 

(e)                Tax Matters Member. For all tax years beginning on or before
December 31, 2017, the Managing Member shall be the “tax matters partner” of the
Company pursuant to Section 6231(a)(7) of the Code to oversee or handle matters
relating to the taxation of the Company. For all tax years beginning after
December 31, 2017, pursuant to Section 6221 et. seq., Subchapter C of Chapter 63
of Subtitle F of the Internal Revenue Code, the Managing Member shall be the
“partnership representative” of the Company pursuant to Section 6231(a)(7) of
the Code (collectively, the tax matters partner and the partnership
representative is the “Tax Matters Member”) to oversee or handle matters
relating to the taxation of the Company. As the Tax Matters Member, the Managing
Member shall have the right and obligation to take all actions authorized and
required, respectively, by the Code for the Tax Matters Member.

 

ARTICLE IX
Indemnification

 

Section 9.1.               Indemnification.

 

(a)                Each Covered Person (regardless of such Person’s capacity and
regardless of whether another Covered Person is entitled to indemnification)
shall be indemnified and held harmless to the fullest extent permitted by
Applicable Law, from and against any and all loss, liability and expense
(including taxes; penalties; judgments; fines; amounts paid or to be paid in
settlement; costs of investigation and preparations; and fees, expenses and
disbursements of attorneys, whether or not the dispute or proceeding involves
the Company or any director or Member) reasonably incurred or suffered by any
such Covered Person in connection with the activities of the Company or its
subsidiaries (collectively, “Indemnifiable Losses”); provided, that such Covered
Person shall not be so indemnified and held harmless if there has been a final
and non-appealable judgment entered by a court of competent jurisdiction
determining that, in respect of the matter for which such Covered Person is
seeking indemnification or seeking to be held harmless hereunder, and taking
into account the acknowledgments and agreements set forth in this Agreement,
such Covered Person engaged in fraud or willful misconduct or, in the case of a
criminal matter, acted with knowledge that such Covered Person’s conduct was
unlawful. Any indemnification under this Article IX shall be the obligation of
the Company. The indemnification provided by this Section 9.1 shall be in
addition to any other rights to which a Covered Person may be entitled under any
agreement, as a matter of law or otherwise, both as to actions in such Covered
Person’s capacity as a Covered Person hereunder and as to actions in any other
capacity, and shall continue as to a Covered Person who has ceased to serve in
such capacity and shall inure to the benefit of the heirs, successors, assigns
and administrators of such Covered Person. A Covered Person shall not be denied
indemnification in whole or in part under this Section 9.1 because such Covered
Person had an interest in the transaction with respect to which the
indemnification applies if the transaction was otherwise permitted by the terms
of this Agreement or any other agreement or document contemplated by this
Agreement.

 



 - 31 - 

 

 

(b)               The Company may purchase and maintain insurance on behalf of
such Persons as the Members shall determine against any liability that may be
asserted against or expense that may be incurred by such Person in connection
with the Company’s activities, regardless of whether the Company would have the
power to indemnify such Person against such liability under the provisions of
this Agreement.

 

(c)                Reasonable, documented expenses incurred by a Covered Person
in defending any civil, criminal, administrative or investigative action, suit
or proceeding shall be paid by the Company in advance of the final disposition
of such action, suit or proceeding; provided, however, that any such advance
shall only be made if the Covered Person delivers a written affirmation by such
Covered Person of its good faith belief that it is entitled to indemnification
hereunder and agrees to repay all amounts so advanced if it shall ultimately be
determined that such Covered Person is not entitled to be indemnified hereunder.

 

(d)               The indemnification provided in this Section 9.1 is for the
benefit of each Covered Person and shall not be deemed to create any right to
indemnification for any other persons.

 

(e)                Notwithstanding anything to the contrary in this Article IX,
in no event shall (i) any failure of any Member to receive distributions, (ii)
any express allocation to any Member or (iii) any obligation of any Member to
make a Capital Contribution to the Company under this Agreement constitute an
Indemnifiable Loss.

 



 - 32 - 

 

 

ARTICLE X
Dissolution, Liquidation and Termination

 

Section 10.1.           Dissolution. The Company shall dissolve and its affairs
shall be wound up on the first to occur of the following:

 

(a)                the election by the Managing Member, subject to Section 7.2,
to dissolve the Company;

 

(b)               entry of a decree of judicial dissolution of the Company under
Section 18-802 of the Act; or

 

(c)                at any time there are no members of the Company.

 

Section 10.2.           Certificate of Cancellation. On completion of the
distribution of Company assets as provided in this Agreement and any other
actions necessary to wind up the Company, the Managing Member shall file a
certificate of cancellation with the Secretary of State of Delaware, and the
Company shall be terminated.

 

Section 10.3.           Winding Up. Except as otherwise provided in the
Certificate or this Agreement, the Managing Member may wind up the Company’s
affairs. The Managing Member shall continue to function, for the purpose of
winding up, in accordance with the procedures set by the Act, the Certificate,
and this Agreement, and shall be subject to no greater liabilities than would
apply in the absence of dissolution.

 

Section 10.4.           Liquidation and Termination. Upon dissolution of the
Company, the Managing Member shall serve as liquidator. The liquidator shall
proceed diligently to wind up the affairs of the Company and make final
distributions as provided herein and in the Act. The costs of liquidation shall
be borne as a Company expense. Until final distribution, the liquidator shall
continue to operate the Company properties with all of the power and authority
of the Members. The proceeds of such liquidation shall be applied in the
following order of priority:

 

(a)                First, to the payment of the debts and liabilities of the
Company and the costs and expenses of the dissolution and liquidation (including
any reserves which the liquidator may deem reasonably necessary for any
contingent, conditional or unmatured liabilities of the Company); and

 

(b)               Second, to the Members or their successors-in-interest, in
accordance with the positive balances in their respective Capital Accounts.

 

Section 10.5.           Deficit Capital Accounts. No Member will be required to
pay to the Company, to any other Member or to any third party any deficit
balance that may exist from time to time in the Member’s Capital Account.

 



 - 33 - 

 

 

ARTICLE XI
General Provisions

 

Section 11.1.           Notices. Except as expressly set forth to the contrary
in this Agreement, all notices, requests, or consents provided for or permitted
to be given under this Agreement must be in writing and must be given either by
depositing that writing in the United States mail, addressed to the recipient,
postage paid, and registered or certified with return receipt requested or by
delivering that writing to the recipient in person, by courier, by electronic
transmission, or by facsimile transmission; and a notice, request, or consent
given under this Agreement is effective on receipt by the Person to receive it.
All notices, requests, and consents to be sent to a Member must be sent to or
made at the addresses given for that Member on Exhibit 3.1 or such other address
as that Member may specify by notice to the other Members. All notices,
requests, and consents to be sent to the Company must be sent to or made at the
address of the Company's principal place of business or such other address as
set forth in Exhibit 3.1, or as the Company may specify by notice to the
Members.

 

Section 11.2.           Amendment or Modification. This Agreement may be amended
or modified by the Managing Member, subject to Section 7.2.

 

Section 11.3.           Entire Agreement. This Agreement, along with any
exhibits attached hereto and any agreements or documents specifically referenced
herein or therein, constitute the full and complete agreement of the parties
hereto with respect to the subject matter hereof and thereof.

 

Section 11.4.           Effect of Waiver or Consent. The failure of any Person
to insist upon strict performance of a covenant hereunder or of any obligation
hereunder, irrespective of the length of time for which such failure continues,
shall not be a waiver of such Person's right to demand strict compliance in the
future. No consent or waiver, express or implied, to or of any breach or default
in the performance of any obligation hereunder shall constitute a consent or
waiver to or of any other breach or default in the performance of the same or
any other obligation hereunder.

 

Section 11.5.           Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the Members and their respective heirs, legal
representatives, successors, and permitted assigns.

 

Section 11.6.           Governing Law; Disputes. THIS AGREEMENT IS GOVERNED BY
AND SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE,
EXCLUDING ANY CONFLICT-OF-LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE
OR THE CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER JURISDICTION. ANY
RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM OR PROCEEDING RELATED TO OR
ARISING OUT OF THIS AGREEMENT, OR ANY TRANSACTION OR CONDUCT IN CONNECTION
HEREWITH, IS HEREBY WAIVED BY EACH OF THE MEMBERS.

 

Section 11.7.           Severability. If any provision of this Agreement is held
to be unenforceable, this Agreement shall be considered divisible and such
provision shall be deemed inoperative to the extent it is deemed unenforceable,
and in all other respects this Agreement shall remain in full force and effect;
provided, however, that if any provision may be made enforceable by limitation
thereof, then such provision shall be deemed to be so limited and shall be
enforceable to the maximum extent permitted by Applicable Law.

 



 - 34 - 

 

 

Section 11.8.           Further Assurances. In connection with this Agreement
and the transactions contemplated hereby, each Member shall execute and deliver
any additional documents and instruments and perform any additional acts that
may be necessary or appropriate to effectuate and perform the provisions of this
Agreement and those transactions.

 

Section 11.9.           Public Announcements. Any press release or other public
statement issued by the Company with respect to this Agreement or the
transactions contemplated hereby shall be issued only after having provided
reasonable advance notice of same to the Members; provided, that in no event
shall the economic terms of this Agreement or the transactions contemplated
hereby be disclosed by any Person, unless each Member has consented in advance
to such disclosure or such disclosure is required pursuant to Applicable Law or
by order of a court of applicable jurisdiction.

 

Section 11.10.       No Third Party Beneficiaries.

 

Except as otherwise provided in Article IX, it is the intent of the parties
hereto that no third-party beneficiary rights be created or deemed to exist in
favor of any Person not a party to this Agreement, unless otherwise expressly
agreed to in writing by the parties.

 

Section 11.11.       Confidentiality. Subject to Section 11.9, each Member
agrees that all non-public information received from or otherwise relating to,
the Company, its subsidiaries and businesses, their Members, or any third party
who has entrusted the Company with confidential information with the expectation
that such information will be kept confidential, is confidential and will not be
disclosed or otherwise released to any other Person (other than to an Affiliate
of a Member or to a consultant or other advisor to such Member who agrees to be
bound by the obligations of this Section 11.12 as if it were a party to this
agreement). The restrictions set forth herein do not apply to any disclosures
required by law or regulatory authority (pursuant to the advice of counsel). The
restrictions set forth in this Agreement do not apply to any disclosures
relating to U.S. federal and state income tax treatment and tax structure of the
transaction contemplated hereby and all materials of any kind (including
opinions and tax analyses) relating to such tax treatment and tax structure.

 

Section 11.12.       Counterparts. This Agreement may be executed in any number
of counterparts, with each such counterpart constituting an original and all of
such counterparts constituting but one and the same instrument.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



 - 35 - 

 

 

IN WITNESS WHEREOF, the Members have executed this Agreement as of the date
first above written.

 



  ENBRIDGE ENERGY PARTNERS, L.P.         By: Enbridge Energy Management, L.L.C.,
as delegate of Enbridge Energy Company, Inc., its General Partner         By:
/s/ STEPHEN J. NEYLAND   Name: Stephen J. Neyland   Title: Vice President -
Finance          ENBRIDGE ENERGY COMPANY, INC.         By: /s/ MARK A. MAKI  
Name: Mark A. Maki   Title: President

 

 



 

SIGNATURE PAGE TO LIMITED LIABILITY COMPANY AGREEMENT OF ENBRIDGE HOLDINGS
(DAKTEX) L.L.C.

 

 

 

 

EXHIBIT A

 

FORM OF CALL NOTICE

 

ENBRIDGE HOLDINGS (DAKTEX) L.L.C.

 

CALL NOTICE

 

Reference is made to the Amended and Restated Limited Liability Company
Agreement (as amended, supplemented and restated from time to time, the “LLC
Agreement”) of Enbridge Holdings (DakTex) L.L.C., A Delaware limited liability
company (the “Company”), dated as of April 27, 2017. Terms used in this Call
Notice and not otherwise defined herein shall have the respective meanings set
forth in the LLC Agreement. Pursuant to Section 5.2(a) of the LLC Agreement, the
Company hereby requests that Members make capital contributions to the Company
as follows:

 

1.Aggregate Amount of Capital Call: $___________

 

2.Date funds are required to be received by the Company (the “Due Date”):
___________, 20__

 



3. Use of Proceeds:    

            

  

4.Capital contribution of each Member:

 

Member Capital Contribution Enbridge Energy Company, Inc.
$[                        ] Enbridge Energy Partners, L.P.
$[                        ]

 

 

5.Instructions for Wire Transfer: ________________________________

 

 

 

[Signature page follows.]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Call Notice on behalf of
the Company on this ____ day of __________, 20__.

 



  ENBRIDGE HOLDINGS (DAKTEX) L.L.C.         By:     Name:     Title:  

  

 

 

 

EXHIBIT 3.1
MEMBER ADDRESSES AND UNITS

 

Member Address Units Enbridge Energy Company, Inc.

1100 Louisiana St., Suite 3300

Houston, Texas 77002

Attn: Corporate Secretary

Fax: 713-821-2229

379,796,696 Class A Units Enbridge Energy Partners, L.P.

1100 Louisiana St., Suite 3300

Houston, Texas 77002

Attn: Corporate Secretary

Fax: 713-821-2229

1,139,390,087 Class A Units

 



Address of Company for Notice Purposes: Enbridge Holdings (DakTex) L.L.C.    
1100 Louisiana St., Suite 3300   Houston, TX 77002   Attn: Corporate Secretary  
Fax: 713-821-2229

 



 

 